Judgment, Supreme Court, New York County (Leslie Crocker Snyder, J.), rendered November 16, 1993, convicting defendant, after a nonjury trial, of two counts of murder in the second degree, and sentencing him to concurrent terms of 25 years to life, unanimously affirmed.
Defendant’s claim that he was denied his right to a prompt verdict and his constitutional right to a speedy trial by the l1 h month delay between the close of proof and the rendering of the court’s verdict is unpreserved for appellate review. The delay is sufficiently explained by the factual and legal issues, *102which necessitated review by the court of the parties’ delayed posttrial submissions prior to reaching a verdict. Concur— Murphy, P. J., Rosenberger, Rubin and Mazzarelli, JJ.